Citation Nr: 1118116	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected status post radial collateral ligament tear of the right fifth finger prior to October 23, 2009.

2.  Entitlement to a rating in excess of 30 percent for service-connected status post radial collateral ligament tear of the right fifth finger since October 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1991 to March 1992 and on active duty from June 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was remanded by the Board in November 2008 for further development.  The Board is satisfied as to substantial compliance with its August 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing the Veteran with an adequate notice letter, obtaining additional VA treatment records, and affording the Veteran a VA examination.  As such, the case is now ready for disposition. 


FINDINGS OF FACT

1.  For the period prior to October 23, 2009, the Veteran's post radial collateral ligament tear of the right fifth finger was manifested by symptomatology analogous to amputation of the little finger with metacarpal resection and more than one-half the bone lost.  

2.  Under current law and regulations the maximum schedular rating for amputation of the little finger with metacarpal resection and more than one-half the bone lost is 20 percent.  


CONCLUSIONS OF LAW

1.  For the period prior to October 23, 2009, the criteria for a disability evaluation of 20 percent, but no more, for service-connected post radial collateral ligament tear of the right fifth finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.68, 4.71a, 4.124a, Diagnostic Codes 5156, 5227, 8516 (2010).

2.  The criteria for a disability evaluation in excess of 30 percent for service-connected post radial collateral ligament tear of the right fifth finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.68, 4.71a, 4.124a, Diagnostic Codes 5156, 5227, 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2004 that fully addressed all four notice elements, but he was not provided adequate notice of the Dingess requirements until a letter dated in December 2008.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental statement of the case was issued in March 2010.  Consequently, the Board finds that the duty to notify has been satisfied.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in October 2004 and October 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right fifth finger disability since the October 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

In light of the foregoing, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2010).  

Under Diagnostic Code 8516, a 10 percent evaluation is warranted for mild incomplete paralysis of the ulnar nerve of either upper extremity.  A 20 percent evaluation requires moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 30 percent evaluation requires either moderate incomplete paralysis of the major upper extremity or severe incomplete paralysis of the minor upper extremity.  A 40 percent evaluation requires severe incomplete paralysis of the major upper extremity.  A 60 percent evaluation requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakness of wrist flexion. 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  

Diagnostic Code 5230 mandates a noncompensable evaluation even when there is limitation of motion of the ring or little finger.

Diagnostic Code 5227 provides a noncompensable evaluation for ankylosis of any finger other than the thumb, index finger, or middle finger.  This is the maximum schedular evaluation available under Diagnostic Code 5227.  However, the regulations also direct the Board to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Under Diagnostic Code 5156, amputation of the little finger with metacarpal resection and more than one-half the bone lost, if rated as 20 percent disabling for the dominant hand.  This is the highest schedular rating available for amputation of the little finger of the dominant hand.  The Veteran is right-hand dominant.  

slight disability of Muscle Group VII (Diagnostic Code 5307) or VIII (Diagnostic Code 5308) of the major arm is assigned a noncompensable rating.  Moderate disability of Muscle Group VII or VIII of the major arm warrants a 10 percent rating.  Moderately severe disability of Muscle Group VII of the major arm warrants a 30 percent rating.  Moderately severe disability of Muscle Group VIII of the major arm warrants a 20 percent rating.  Diagnostic Code 5309 for Muscle Group IX contemplates a rating for impairment of forearm muscles that act in strong grasping movements and are supplemented by intrinsic muscles in delicate manipulative movements.  A Note to Diagnostic Code 5309 indicates that the hand is so compact a structure that isolated muscle injury is to be rated on the basis of limitation of motion, with a minimum 10 percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 5307-5309.

The Veteran was initially granted service connection for status post radial collateral ligament tear of the right fifth finger in a February 1997 rating decision and granted a noncompensable evaluation effective from October 29, 1996.  Thereafter, by a rating action dated in September 1997, his disability rating was increased to 10 percent pursuant to Diagnostic Codes 5227-8516.  See 38 C.F.R. § 4.20.  However, as will discussed in greater detail below, although the RO rated his right fifth finger disorder under Code 8516, there is no evidence of neurological impairment, and examinations undertaken in October 2004 and October 2009 revealed normal sensation in the finger.  

The Veteran filed his current claim seeking a higher disability evaluation in August 2004.  The RO denied his claim for an increased evaluation in a December 2004 rating decision, but later increased his disability rating to 30 percent effective October 23, 2009, in a February 2010 rating decision.  As such, the Board will first consider the propriety of the initial 10 percent rating for status post radial collateral ligament tear of the right fifth finger prior to October 23, 2009.  



Entitlement to a Rating in Excess of 10 Percent for Status Post Radial Collateral Ligament Tear of the Right Fifth Finger Prior to October 23, 2009

Evidence relevant to the time period prior to October 23, 2009, includes a VA examination report dated in October 2004, at which time the Veteran was diagnosed with recurrent dislocation of the right fifth finger with radial collateral ligament damage and residual instability.  Upon physical examination, the Veteran was unable to make a complete fist because of loss of motion of the distal interphalangeal joint in the right fifth finger.  Range of motion testing of the right fifth finger revealed flexion to 30 degrees and extension to zero degrees.  Sensation in the right hand was normal, and the examiner was able to sublux the joint on applying pressure from the radial aspect at the proximal interphalangeal joint.  Under DeLuca, the examiner indicated that the Veteran did not exhibit pain, fatigue, weakness, or incoordination.  Furthermore, there were no flare-ups of pain that interfered with the Veteran's daily activities.  

VA treatment notes from this period reveal marginal erosive changes and soft tissue swelling overlying the proximal interphalangeal joint consistent with an inflammatory arthritis, although there was no evidence of a fracture of dislocation.  The Veteran reported chronic pain with multiple, recurrent ulnar subluxations of the proximal interphalangeal joint.  An August 2005 note indicated that the Veteran "has limited use of his dominant right hand" and needs a laptop computer to take notes and keep up with his classroom work when he starts school at the end of the month.  In September 2005, he underwent radial collateral ligament reconstruction.  He slipped and fell the next day and was resplinted in early October 2005.  Post-surgical records reflect the Veteran's continuous use of a finger brace as well as complaints of chronic pain with limited range of motion.

Prior to October 23, 2009, the Veteran's disability was manifested primarily by recurrent dislocation, residual instability, and loss of motion in the right fifth finger.  He also provided a credible history of experiencing periods where he was unable to use his right fifth finger secondary to pain.  There was no evidence of complete paralysis of the ulnar nerve manifested by "griffin claw" deformity.  He had an essentially normal neurological evaluation.  There was also no evidence of ankylosis.  Indeed, as noted, the Veteran retained some limited range of motion.  He also demonstrated an ability to grip objects, write, type, and use tools and utensils.  The VA examiner indicated that there were no flare-ups that would interfere with the Veteran's daily activities.  However, it is also recognized that the Veteran had some limited use of his right hand secondary to pain related to the right fifth finger.

As noted, Diagnostic Code 5230 mandates a noncompensable evaluation even when there is limitation of motion of the ring or little finger.  Further, there is no indication of amputation or ankylosis of the ring or little finger, or impairment analogous thereto, to warrant consideration of the provisions of Diagnostic Codes 5156 and/or 5227 in this case.  Further, despite the RO's decision to rate the disability by analogy under Diagnostic Code 8516, there was no evidence of neurological involvement at that time.  A higher rating under that code would also be unwarranted.  Moderately severe disability of Muscle Groups VII and VIII is similarly noted demonstrated.  Indeed, given the fact that the Veteran's right finger disability is essentially limited to that finger, a 10 percent rating under Diagnostic Code 5309 would be the most appropriate, which is what the Veteran is already in receipt.

However, giving full consideration to the symptoms discussed above, and resolving all doubt in his favor, the Board finds that the level of the Veteran's disability (including loss of motion, limited recurrent dislocation of the distal interphalangeal joint in the right fifth finger, and a slight limitation of function of hand secondary to finger pain) is analogous to amputation of the little finger with metacarpal resection and more than one-half the bone lost.  A 20 percent rating is therefore assigned under Diagnostic Code 5156 for the period prior to October 23, 2009.

This 20-percent rating is the maximum assignable under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 and Code 5156.  This rules states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  In other words, the 20 percent rating awarded by the Board here for the Veteran's service-connected right fifth finger disorder is the maximum assignable irrespective of the intensity of disability at the elective level, amputation of the little finger with metacarpal resection and more than one-half the bone lost.

Therefore, as a matter of law, a rating in excess of the 20 percent rating for status post radial collateral ligament tear of the right fifth finger is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

Entitlement to a Rating in Excess of 30 Percent for Status Post Radial Collateral Ligament Tear of the Right Fifth Finger Since October 23, 2009

As discussed above, in a February 2008 rating decision, the RO increased the Veteran's evaluation to 30 percent effective October 23, 2009.  As such, the Board will now consider the propriety of the 30 percent disability evaluation for status post radial collateral ligament tear of the right fifth finger since October 23, 2009.  

The basis of the RO's decision to increase the Veteran's disability evaluation to 30 percent was the report of an October 2009 VA hand examination, at which time the Veteran was diagnosed with status post surgical repair of the proximal interphalangeal radial collateral ligament with residual pain, limitation of motion, and instability.  Physical examination revealed a mild fusiform enlargement of the proximal interphalangeal joint over the dorsoradial aspect of the joint.  There was also a 3 x 0.1 centimeter longitudinal scar over the dorsum of the proximal interphalangeal joint.  The scar was flat, soft, well-healed, skin-toned, nontender, and without significant adherence.  There was marked tenderness to palpation directly over the radial collateral ligament with palpable prominence over the volar radial aspect of the joint; however, there was no tenderness to palpation over the volar plate.  

With active motion, there was an audible click and pop of the proximal interphalangeal joint with discomfort.  On radial collateral ligament stress testing, there was a painful click and 15 degrees ulnar deviation, at which point the Veteran experienced increased pain.  With proximal interphalangeal joint flexion and passive ulnar deviation, there was demonstrable deviation of the joint, increasing 30 degrees ulnarward and very painful.  Range of motion testing revealed flexion of the metacarpophalangeal joint limited to 85 degrees and extension limited to 15 degrees, flexion of the proximal interphalangeal joint limited to 75 degrees and extension limited to zero degrees, and flexion of the distal interphalangeal joint limited to 25 degrees and extension limited to -5 degrees.  The Veteran maintained the right fifth finger in extension during fist formation, which he indicated was less painful.  With maximal effort composite fist formation, he lacked 1.5 centimeters touching the pulp of the small finger to the proximal palmar crease.  The remainder of the digits had full touch of the finger pads to the proximal palmar crease.  Upon sensory examination, 2-point discrimination in the small finger pulp measured 6 millimeters (normal) and dorsal distal sensation had 6 millimeter 2-point discrimination with proximal dorsal sensation intact to sharp/dull stimuli.  His comparative gross grip was estimated to be 30 percent decreased in the right hand compared to the left, as the Veteran gripped in the most pain-free manner with slight extension of the fifth finger joints.  Upon repetitive exertional testing, there was an additional 10 degree extensor and flexor lag of the proximal interphalangeal joint after 3 repetitions with increased pain.  

Under DeLuca, the examiner estimated that there was an additional functional impairment of 10 degrees flexion and 10 degrees extension of the right fifth finger proximal interphalangeal joint on the basis of repetitive use, due to pain with use, limited endurance, weakness, and fatigability.  Significantly, the examiner also noted that pain with use had a major functional impact.  The examiner opined that the Veteran's disability was not analogous to an amputation of the finger with metacarpal resection.  He noted that the Veteran did have significant affectation of right hand grip due to the fifth finger joint stiffness and painful instability.  The extent of the current right hand impairment was estimated as 50 percent approximate loss of the entire fifth ray (all finger and metacarpal). 

In addition to the above-referenced diagnostic codes, Diagnostic Code 7801 offers a 10-percent evaluation for scars not of the head, face, or neck, that are deep and nonlinear and cover an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Diagnostic Code 7802 also offers a 10-percent evaluation for scars not of the head, face, or neck, that are superficial and nonlinear and cover an area or areas of 144 square inches (929 square centimeters) or greater.  Also, Diagnostic Code 7804 offers a 10-percent evaluation for one or two scars that are unstable or painful.  Here, the Veteran's finger scar has been described merely as a 3 x 0.1 centimeter longitudinal scar over the dorsum of the proximal interphalangeal joint that is well-healed, nontender, and without significant adherence.  As such, it does not warrant a separate compensable rating under any of the aforementioned diagnostic codes for scars.  

However, as discussed above, as a matter of law, a rating in excess of the 20 percent rating for status post radial collateral ligament tear of the right fifth finger is not assignable under the Amputation Rule as set forth in 38 C.F.R. § 4.68 and Code 5156.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).  The 20 percent rating is the maximum assignable irrespective of the intensity of disability at the elective level, amputation of the little finger with metacarpal resection and more than one-half the bone lost.  As such, even if the Veteran's right fifth finger disability exhibited neurological manifestations resulting in severe incomplete paralysis, severe impairment of Muscle Group 5309, and a tender and painful surgical scar, which is not shown, an evaluation exceeding 20 percent would not be warranted as a matter of law.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to them through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's status post radial collateral ligament tear of the right fifth finger has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right fifth finger disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's finger disability with the established criteria found in the rating schedule for an amputation of the right fifth finger shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, it bears noting that the Veteran does retain his finger, and that his total symptomatology has been found to be analogous to an amputation.  Such represents the highest rating that may be assigned.  A higher rating is precluded by law.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, which it manifestly is not, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right fifth finger disability.  

Further, none of the VA examiners opined that the Veteran's disability interfered with employment.  To the contrary, the October 2004 examiner indicated that the Veteran could grip objects, write, type, and use tools and utensils.  Furthermore, this examiner opined that there were no flare-ups of pain that interfered with the Veteran's daily activities.  Similarly, the October 2009 examiner noted that the Veteran was enrolled in vocational rehabilitation with a biology major and a chemistry minor.  He planned to have a career in laboratory technology following completion of the program.  He reported that he had been able to perform his studies, classwork, and homework successfully, although he had to make accommodations and adaptations with his right hand.  The Veteran indicated that he was able to use his right hand relatively well as long as he wore his double-barreled elasticized brace.  As such, the examiner concluded that the right fifth finger disability did not result in marked interference with employment or frequent periods of hospitalization.  

Although the Veteran's representative argues in his March 2011 Written Brief Presentation that it is "unclear" as to whether the Veteran's disability will markedly interfere with him obtaining substantial gainful employment in the future, there is no current evidence of any interference with employment.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be currently unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Although the Veteran's representative requested that the Board reconsider entitlement to extraschedular benefits because "it is not clear as to whether the veteran's disability will markedly interfere with him obtaining substantial gainful employment" in a March 2011 Written Brief Presentation, there is no allegation that the Veteran is currently unable to obtain employment.  To the contrary, the record reflects that the Veteran is enrolled as a full-time student and that he has been able to perform his responsibilities successfully despite his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating of 20 percent, but no more, for service-connected status post radial collateral ligament tear of the right fifth finger prior to October 23, 2009, is granted.

Entitlement to a rating in excess of 30 percent for service-connected status post radial collateral ligament tear of the right fifth finger since October 23, 2009, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


